Motion Granted; Order filed July 24, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00043-CR
                                    ____________

                          HUNG PHUOC LE, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1371912

                                      ORDER

      Appellant was formerly represented by retained counsel, Andre Ligon. No
reporter’s record has been filed in this case. Walter Johnson, a substitute court,
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On June 19, 2014, we ordered appellant to file proof of payment
for the reporter’s record on or before July 3, 2014. The order advised appellant that
if he failed to pay for the reporter’s record, the court would order appellant to file a
brief without the benefit of a reporter’s record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply. Accordingly, the court ordered appellant to file a brief
without the benefit of a reporter’s record.

      On July 21, 2014, new retained counsel, David Ryan and Michael Ryan,
filed an appearance in this case. Appellant’s new counsel advised the court that
they have received quotes from two substitute court reporters and are making
payment arrangements for preparation of the record. Appellant asks that we
withdraw the July 15, 2014, order to file a brief without the reporter’s record.

      We GRANT the motion and issue the following order:

      We WITHDRAW this court’s order issued July 15, 2014, requiring
appellant to file a brief without the benefit of the reporter’s record.

      The reporter’s record is due on or before September 20, 2014.

                                    PER CURIAM